MEMORANDUM **
Gilberto De La Pena, Jr., a native and citizen of the Philippines, petitions for review of a Board of Immigration Appeals order dismissing his appeal from the Immigration Judge’s (IJ) denial of a motion to reopen removal proceedings that resulted in a removal order issued in absentia. De La Pena contends that he did not receive valid notice of his removal hearing.
The applicable statute provides that notice may be sent by regular mail to an alien’s last known address of record, and this was done. 8 U.S.C. § 1229(c). The BIA found that De La Pena had failed to inform the Immigration Court of his new address, and this finding is fully supported by the record. The petitioner was not represented by counsel, and was on notice that he was required to inform the Immigration Court of any change of address, he did not do so.
The IJ therefore did not err in proceeding with the hearing in absentia; the Immigration Court had fully complied with the notice requirements.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.